Name: Regulation (EEC) No 174/75 of the Council of 21 January 1975 extending the period of validity of the guide prices for calves and adult bovine animals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 1 . 75 Official Journal of the European Communities No L 20/ 1 I (Acts whose publication is obligatory) REGULATION (EEC) No 174/75 OF THE COUNCIL of 21 January 1975 extending the period of validity of the guide prices for calves and adult bovine animals by Regulation (EEC) No 667/74 (3 ), as amended by Regulation (EEC) No 2496/74 (4 ) ; whereas the period of validity of these prices was limited to 31 January 1975 ; whereas it should therefore be extended until 2 March 1975 , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof ; Having regard to Council Regulation (EEC) No 805/68 (') of 27 June 1968 on the common organiza ­ tion of the market in beef and veal , as last amended by Regulation (EEC) No 1 855/74 (2 ), and in particular Article 3 (4) thereof ; Having regard to the proposal from the Commission ; Having regard to the Opinion of the European Parlia ­ ment ; Having regard to the Opinion of the Economic and Social Committee ; Whereas the guide prices for adult bovine animals and for calves were fixed for the 1974/75 marketing year HAS ADOPTED THIS REGULATION : Article 1 In the second paragraph of Article 3 of Regulation (EEC) No 667/74, the date '31 January 1975' shall be replaced by '2 March 1 975.' Article 2 This Regulation shall enter into force on 1 February 1975 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 January 1975 . For the Council The President M. A. CLINTON (') OJ No L 148 , 28 . 6 . 1968 , p. 24 . ( 2 ) OJ No L 195, 18 . 7 . 1974, p. 14 . ( ¢&gt;) OJ No L 85, 29 . 3 . 1974, p. 59 . ( 4 ) OJ No L 268 , 10 . 1974 , p. I.